UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6142


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURICE LAVONTA WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:03-cr-00128-RBS-TEM-1)


Submitted:   May 31, 2012                 Decided:   June 21, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Lavonta Williams, Appellant Pro Se.  Scott W. Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Maurice Lavonta Williams appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.            We have reviewed the record and conclude

that Williams was not eligible for a sentence reduction because

Amendment 750 to the Sentencing Guidelines did not lower the

Guidelines range established in a prior § 3582 proceeding.                              With

regard   to     Williams’      claim   on    appeal       that    the    district      court

should have permitted him to file a formal § 3582 motion, we

conclude       that   the    district       court       did    not      abuse    its    wide

discretion in issues of case management.                         Cf. United States v.

Allen, 491 F.3d 178, 192 (4th Cir. 2007).                               Finally, to the

extent Williams reasserts the remaining arguments he raised in

the district court, those arguments are foreclosed by United

States v. Dunphy, 551 F.3d 247, 252-57 (4th Cir. 2009), and

Dillon    v.    United      States,    130       S.    Ct.    2683,     2690-93    (2010).

Accordingly, we affirm the district court’s order denying relief

under § 3582(c)(2).          We dispense with oral argument because the

facts    and    legal    contentions        are       adequately      presented    in   the

materials      before    the    court    and       argument       would    not    aid   the

decisional process.

                                                                                  AFFIRMED




                                             2